DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haischt et al. U.S. Patent 9,600,401 in view of Demant et al. U.S. Patent Application Publication US2012/0023484A1.
As per claim 1, Haischt teaches a method performed by a test module for testing a user interface comprising: determining a state change of a portion of the user interface (column 7, lines 17-22); receiving a test command indicative of a user interface functional test from a test interface (column 12, lines 1-5); determining an auxiliary test associated with the test command (column 12,, lines 22-34; column 5, lines 63-67); generating an altered test command requesting performance of the user interface functional test and the auxiliary test (column 7, line 61 – column 8, line 3); transmitting the altered test command to the user interface (column 8, lines 1-7); receiving a functional result from the user interface in response to the altered test command (column 8, lines 1-14); generating an altered test result indicative of the functional result; and transmitting the altered test result to the test interface (column 8, lines 12-14, wherein the test module receives the results and analyzes the results).  Demant teaches wherein the testing module is presented from a middleware server (¶ 0118).  It would have been obvious to one of ordinary skill in the art to use the process of Demant in the process of Haischt.  One of ordinary skill in the art would have been motivated to use the process of Demant in the process of Haischt because Demant teaches the automation of testing of user interfaces, an explicit desire. 
As per claim 2, Haischt teaches the method performed by a middleware server for testing a user interface of claim 1 wherein the altered test command includes the test command and an auxiliary test command associated with the auxiliary test (column 7, lines 66-67).
As per claim 3, Haischt teaches the method performed by a middleware server for testing a user interface of claim 1 wherein the altered test command is indicative of the user interface functional test and the accessibility test (column 7, lines 66-67).
As per claim 4, Haischt teaches the method performed by a middleware server for testing a user interface of claim 1 wherein the user interface functional test is performed only on the portion of the user interface (column 6, lines 3-15, wherein buttons, icons, etc. represent only a portion of the UI).
As per claim 5, Haischt teaches the method performed by a middleware server for testing a user interface of claim 1 wherein the functional result is indicative of a first result from a performance of the user interface functional test and a second result from a performance of the auxiliary test (column 7, line 52 – column 8, line 14).
As per claim 8, Haischt teaches the method performed by a middleware server for testing a user interface of claim 1 wherein the altered test result is indicative of the portion of the user interface (column 6, lines 3-15).
As per claim 9, Haischt teaches a testing module for automatic performance of user interface testing comprising: a test interface configured for receiving a test command indicative of a user interface functional test from a test interface and for coupling an altered test result to the test interface (column 12, lines 1-5); a user interface configured for coupling the test command and an auxiliary test command to a user interface and for receiving a test result and an auxiliary test result from the user interface (column 8, lines 1-14); and a processor configured to determine a state change of a portion of the user interface, for determining the auxiliary test command in response to the test command and the state change (column 7, lines 17-22), for coupling the test command and the auxiliary test command to the user interface for receiving the test result and the auxiliary test result, for generating the altered test result in response to the test result and the auxiliary test result, and for coupling the altered test result to the test interface (column 8, lines 1-14).   Demant teaches wherein the testing module is presented from a middleware server (¶ 0118) and interface ports (0035, 0118, wherein ports are inherently used between network modules).  It would have been obvious to one of ordinary skill in the art to use the process of Demant in the process of Haischt.  One of ordinary skill in the art would have been motivated to use the process of Demant in the process of Haischt because Demant teaches the automation of testing of user interfaces, an explicit desire.
As per claim 10, Haischt teaches the middleware server for automatic performance of user interface testing of claim 9 wherein the test command and the auxiliary test command are coupled to the user interface through an altered test command (column 7, lines 66-67).
As per claim 11, Haischt teaches the middleware server for automatic performance of user interface testing of claim 10 wherein the altered test command is indicative of the user interface functional test and an accessibility test (column 7, lines 66-67).
As per claim 12, Haischt teaches the middleware server for automatic performance of user interface testing of claim 9 wherein an accessibility test is performed only on the portion of the user interface in response to the state change (column 6, lines 3-15).
As per claim 13, Haischt teaches the middleware server for automatic performance of user interface testing of claim 9 wherein altered test result is indicative of the test result from a performance of the user interface functional test and the auxiliary test result from a performance of an accessibility test (column 7, line 52 – column 8, line 14).
As per claim 16, Haischt teaches the middleware server for automatic performance of user interface testing of claim 9 wherein the altered test result is indicative of the portion of the user interface column 6, lines 3-15).
As per claim 17, Haischt teaches the middleware server for automatic performance of user interface testing of claim 9 wherein the user interface functional test and an auxiliary test are performed only on the portion of the user interface (column 6, lines 3-15).
As per claim 18, Haischt teaches a method for testing a user interface by a testing module, comprising: receiving a user interface test command from a test interface indicative of a user interface functional test; determining a state change of a portion of the user interface; determining an auxiliary test in response to the user interface test command and the state change; determining a functional test result in response to a performance of the user interface functional test; determining an auxiliary test result in response to a performance of the auxiliary test; generating a combined test result in response to the auxiliary test result and the functional test result; and transmitting the combined test result to the test interface (column 7, lines 17-22; column 12, lines 22-34; column 5, lines 63067; column 7, line 61 – column 8, line 3, 1-14, see claim 1 for rejection mapping).  
As per claim 19, Haischt teaches the method of claim 18 wherein the auxiliary test is an accessibility test (column 7, lines 66-67).
As per claim 20, Haischt teaches the method of claim 18 wherein the user interface functional test and the auxiliary test are performed only on the portion of the user interface (column 6, lines 3-15).


Claims 7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haischt in view of Demant in view of Vignesh U.S. Patent Application Publication US2019/0042397A1.
As per claim 7, Haischt in view of Demant teach the method performed by a middleware server for testing a user interface of claim 1.  Vignesh teaches wherein the state change is determined in response to a Document Object Model (¶ 0020-0021).  It would have been obvious to one of ordinary skill in the art to use the process of Vignesh in the process of Haischt.  One of ordinary skill in the art would have been motivated to use the process of Vignesh in the process of Haischt because Vignesh teaches use of accessibility testing using analysis of state changes, an explicit desire of Haischt.
As per claim 15, Haischt in view of Demant the middleware server for automatic performance of user interface testing of claim 9.  Vignesh teaches wherein the state change is determined in response to a Document Object Model (¶ 0020-0021).  It would have been obvious to one of ordinary skill in the art to use the process of Vignesh in the process of Haischt.  One of ordinary skill in the art would have been motivated to use the process of Vignesh in the process of Haischt because Vignesh teaches use of accessibility testing using analysis of state changes, an explicit desire of Haischt.

Allowable Subject Matter
Claims 6, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0357568A1 to Hughes et al.:  Debugging accessibility data on a GUI.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113